UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 HILARY BAILEY,

                                   Plaintiff,
                                                              No. 17-CV-9973 (KMK)
                            v.
                                                                OPINION & ORDER
 MOUNT VERNON CITY SCHOOL
 DISTRICT, et al.,

                                 Defendants.


Appearances:

Matthew Brian Weinick, Esq.
Famighetti & Weinick, PLLC
Melville, NY
Counsel for Plaintiff

Gerald Stephen Smith, Jr., Esq.
Silverman and Associates
White Plains, NY
Counsel for Defendants

KENNETH M. KARAS, United States District Judge:

       Plaintiff Hilary Bailey (“Plaintiff”) brings this Action, pursuant to 42 U.S.C. § 1983 and

the First and Fourteenth Amendments, the Americans with Disabilities Act (“ADA”), 42 U.S.C.

§ 12111, et seq., and New York State law, against the Mount Vernon School District (“the

District”), and two of its senior employees, Charles Brown (“C. Brown”) and Jonathan Brown

(“J. Brown”), (collectively, “Defendants”), alleging that Defendants discriminated against him

based on his disability, failed to accommodate that disability, and retaliated against him for his

protected complaints about working in a classroom with mold.

       Before the Court is Defendants’ Motion for Summary Judgment (the “Motion”). (Defs.’

Not. of Mot. (“Not. of Mot.”) (Dkt. No. 38).) For the following reasons, the Motion is granted.
                                            I. Background

        A. Factual Background

        The following facts are taken from Defendants’ statement pursuant to Local Civil Rule

56.1, (Defs.’ Local Rule 56.1 Statement in Supp. of Mot. (“Defs.’ 56.1”) (Dkt. No. 39)),

Plaintiff’s statement pursuant to Local Civil Rule 56.1, (Pl.’s Local Rule 56.1 Statement in

Opp’n to Mot. (“Pl.’s 56.1”) (Dkt. No. 45)), and the admissible evidence submitted by the

Parties.1 The Court recounts only those facts necessary for consideration of the instant Motion.

                1. Plaintiff’s Initial Employment

        Plaintiff began his employment as a math teacher with the District in the 2000-2001

school year. (Defs.’ 56.1 ¶¶ 1, 31.) Plaintiff’s job responsibilities included not only instruction,

but also related functions, including “demonstrating effective classroom management”;

“appropriately communicating with” students, colleagues, and parents; use of certain

performance assessments; participating in professional development; and maintaining accurate

records. (Id. ¶ 2.)

        During his years of employment by the District, Plaintiff was involved in several

disciplinary incidents. For example, on June 16, 2010, Plaintiff’s then-principal, Brodrick



        1
          Local Civil Rule 56.1(a) requires the moving party to submit a “short and concise
statement, in numbered paragraphs, of the material facts as to which the moving party contends
there is no genuine issue to be tried.” Local Civ. R. 56.1(a). The nonmoving party must then
submit “a correspondingly numbered paragraph responding to each numbered paragraph in the
statement of the moving party, and if necessary, additional paragraphs containing a separate,
short[,] and concise statement of additional material facts as to which it is contended that there
exists a genuine issue to be tried.” Id. at 56.1(b). “If the opposing party . . . fails to controvert a
fact set forth in the movant’s Rule 56.1 statement, that fact will be deemed admitted pursuant to
the local rule.” Baity v. Kralik, 51 F. Supp. 3d 414, 418 (S.D.N.Y. 2014) (citation and quotation
marks omitted); see also T.Y. v. N.Y.C. Dep’t of Educ., 584 F.3d 412, 418 (2d Cir. 2009) (same).
Where possible, the Court relies on the facts as presented in the Parties’ statements of fact.
However, direct citations to the record are used where the Parties’ statements of fact do not
include relevant facts or do not accurately characterize the record.
                                                   2
Spencer (“Spencer”) sent Plaintiff a memorandum stating that Plaintiff had refused to attend a

meeting, and warning that Plaintiff’s actions “could result in a charge of insubordination.”

(Decl. of Gerald. S. Smith, Esq. in Supp. of Mot. (“Smith Decl.”) Ex. H 2 (Dkt. No. 40-8).)

Over a week later, Plaintiff responded to Spencer denying his accusations. (Id.) Thereafter,

from March through May of 2011, Spencer sent Plaintiff several additional memoranda, noting

specific failures in Plaintiff’s instruction, classroom management, collegiality, and record-

keeping. (Id. at 3–9.)

       In 2013, J. Brown was appointed principal of Longfellow Middle School, now known as

Benjamin Turner Middle School, and began supervising Plaintiff. (Defs.’ 56.1 ¶¶ 3–4.) By the

conclusion of a year in his role, J. Brown developed concerns regarding Plaintiff’s students’

understanding of the concepts taught by Plaintiff as well as “some concerns” about Plaintiff’s

consistency in managing his classroom. (Id. ¶ 5; Pl.’s 56.1 ¶ 5.) In the fall of 2014, J. Brown’s

concerns increased, largely based on his impression during a classroom visit that “students were

not engaged in instruction, including sitting in one another’s laps, [and] using their cell phones in

violation of the school’s policy.” (Defs.’ 56.1 ¶¶ 7–8.) J. Brown also believed that Plaintiff was

“defensive and argumentative and unwilling to acknowledge the concerns when they were

discussed.” (Id. ¶ 9.) J. Brown’s concerns also increased as “Plaintiff’s classroom

management,” his students’ performance, and Plaintiff’s relationships with students and

colleagues continued to be unsatisfactory. (Id. ¶ 11.) J. Brown discussed with colleagues the

“most appropriate way in which to handle” Plaintiff’s workplace issues, but he does not recall

when the possibility of formal disciplinary charges against Plaintiff were first discussed. (Smith

Decl. Ex. D (“J. Brown Dep.”) 16–17 (Dkt. No. 40-4).)




                                                 3
               2. Plaintiff’s Annual Assessments from 2013-2016

       The District is required to conduct performance evaluations of instructors in accordance

with the New York State Annual Professional Performance Review (“APPR”) statute and

corresponding regulations. (Defs.’ 56.1 ¶ 14.) Based on the APPR, teachers are assigned a score

of “H-Highly Effective; E-Effective; D-Developing; or I-Ineffective.” (Id. ¶ 21.) Teachers who

are rated either “D” or “I” are required to participate in a “teacher improvement plan” (“TIP”) to

address their specific weaknesses. (Id. ¶ 22.) In the 2013-2014 school year, Plaintiff initially

received an “I” rating, but after appeal to the Superintendent, received a “D” rating. (Id. ¶ 32;

Pl.’s 56.1 ¶ 32; Smith Decl. Exs. I, L (Dkt. Nos. 40-9, 40-12).) Based upon that “D” rating,

Plaintiff was placed in a TIP for the 2014-2015 school year. (Defs.’ 56.1 ¶ 36.) In keeping with

that TIP, J. Brown expected Plaintiff to produce lesson plans, encourage student laptop use, and

improve his understanding of how to assess students. (Id. ¶¶ 41–43.)

       In January 2015, J. Brown provided Plaintiff with a “letter of counsel” laying out several

areas of concern, including “a failure to submit lesson plans on a timely basis, a failure to

properly report absences, deficient tutoring practices, a history of threatening and challenging

administrators,” and general concerns regarding Plaintiff’s “professionalism,” “judgment,” and

“ability to provide an appropriate environment for students.” (Id. ¶ 44.) The letter also advised

Plaintiff that failure to show improvement “may result in a recommendation to the department of

human resources to pursue disciplinary action that may lead to your termination.” (Id. ¶ 45.)

Nevertheless, Plaintiff did not comply with certain requirements of his TIP, specifically in that

he failed “to have lesson plans available and regularly was unable to provide lesson plans during

visit[s] to his classroom.” (Id. ¶ 47.) At the close of the 2014-2015 school year, Plaintiff again

initially received an “I” rating, but appealed, noting that the rating had resulted from an error in



                                                  4
adding elements of the composite score; once again, Plaintiff ultimately received a “D” rating.

(Pl.’s 56.1 ¶ 49; Smith Decl. Exs. D 18–20, O (Dkt. Nos. 40-4, 40-15).) Based on this rating,

Plaintiff was again placed on a TIP for the 2015-2016 school year. (Defs.’ 56.1 ¶¶ 54, 76.) The

development of this TIP was facilitated by Marilyn Anderson, an assistant principal and

Plaintiff’s direct supervisor at the time. (Id. ¶¶ 77–78.) The 2015-2016 TIP focused on similar

areas to that of Plaintiff’s previous TIP because Plaintiff “did not demonstrate the expected

outcomes” with respect to the previous year’s TIP. (Id. ¶¶ 79–80.)

       On September 1, 2016, Plaintiff once again received a “D” rating for the 2015-2016

school year. (Id. ¶¶ 81–82.) Plaintiff’s ratings over the course of these three years were, in part,

a product of classroom observations conducted by several senior school officials other than J.

Brown. (See id. ¶¶ 55, 84, 88.)

       Plaintiff was again placed in a TIP for the 2016-2017 school year. (Id. ¶ 97.) The TIP

was facilitated by C. Brown, an assistant principal newly assigned to Plaintiff’s school and

Plaintiff’s direct supervisor during the 2016-2017 school year. (Id. ¶ 98.) C. Brown provided an

initial proposed TIP to Plaintiff and his union representative, Greg Vandecarr (“Vandecarr”), but

Plaintiff rejected C. Brown’s proposal and countered with a far less demanding proposal. (Id.

¶¶ 104–05.) Nevertheless, C. Brown agreed to Plaintiff’s proposed TIP. (Id.) On November 4,

2016, at the first quarterly “check-in” for this TIP, Plaintiff failed to submit any of the

information and documentation required by the TIP he himself created. (Id. ¶ 111.) C. Brown

provided Plaintiff several additional months to complete his TIP-required assignments, but at the

next check-in on January 26, 2017, Plaintiff again failed to produce the promised materials. (Id.

¶¶ 112–13; Smith Decl. Ex. G (“§ 3020-a Testimony Excerpts”) 1122–24 (Dkt. No. 40-7).) As a

result of these repeated failures, C. Brown issued Plaintiff a counseling memorandum. (Pl.’s



                                                  5
56.1 ¶ 114; § 3020-a Testimony Excerpts 1125.) Accordingly, by February 2017, C. Brown had

come to believe that Plaintiff was “struggling and not working on growing” as a teacher. (Id.

¶ 100–01.)

               3. Plaintiff’s Assignment to Room 415

       In May 2016, Plaintiff was assigned to Room 415. (Smith Decl. Ex. E (“C. Brown

Dep.”) 36 (Dkt. No. 40-5).) Because Plaintiff was one of approximately five teachers who

taught smaller classes, and because Room 415 was “a little smaller” than other classrooms,

Room 415 was considered a suitable classroom for Plaintiff. (Pl.’s 56.1 ¶ 119; C. Brown Dep.

36–38.) In November 2016, Plaintiff first noticed respiratory symptoms. (Pl.’s 56.1 ¶ 122.) On

December 16, 2016, Plaintiff sent an email to C. Brown and Michael Pelliccio (“Pelliccio”), the

District Superintendent of Buildings and Grounds, expressing concern about watermarks in the

room, noting a “change in [Plaintiff’s] health, which is respiratory problem,” and stating that the

issue “appears to be a health issue for staff and students.” (Smith Decl. Ex. BB (Dkt. No. 40-

28).) The email did not, however, mention mold or request a transfer of classrooms. (Id.; see

also Pl.’s 56.1 ¶¶ 126–27; Smith Decl. Ex. C (“Pl. Dep.”) 19–22 (Dkt. No. 40-3).) In addition to

Pelliccio and C. Brown, the email was also sent to several others, including Plaintiff’s union

representatives and an additional assistant principal. (Pl.’s 56.1 ¶ 125.)

       On December 20, 2016, Plaintiff sent an additional email to C. Brown stating that he had

“been experiencing serious health issues which [he] believe[s] are caused by the respiratory

conditions of [his] teaching room of 415,” and requesting a transfer to a different classroom

“[u]ntil this issue can be resolved.” (Smith Decl. Ex. CC (Dkt. No. 40-29).) Plaintiff also

explained that the issue had caused his absence that day as well as four days earlier. (Id.)

Plaintiff also stated that “[d]epending on my doctor’s advice, I hope to return to work tomorrow



                                                 6
with a medical note.” (Id.) On December 21, 2016, Plaintiff provided a note from a physician

indicating that Plaintiff had an allergic reaction to mold, was highly allergic to “aspergillus”

mold, and that Plaintiff therefore could not work near mold. (Pl.’s 56.1 ¶ 130.) However,

neither that note nor any other medical documentation mentioned conditions in Plaintiff’s

classroom or expressly indicated that that he required a change in classrooms. (Id. ¶ 129.) At

the time, all classrooms in the building were in use by other teachers. (Id. ¶ 123.)

       Within days, the District retained a company, Niche Analysis (“Niche”), to perform

indoor air quality testing in the school. (Id. ¶ 131.) On December 28, 2016, after “investigat[ing

the] general environmental conditions inside classroom 415 in an attempt to determine whether

those conditions are related to occupant complaints,” Niche prepared a report concluding:

“airborne indoor mold levels of all samples were low and within acceptable . . . guidelines.

Indoor mold is also qualitatively similar to outdoor mold. Indoor mold is not an environmental

concern during the course of this survey.” (Id. ¶¶ 132–34; Smith Decl. Ex. EE 2, 6 (Dkt. No. 40-

31).) Plaintiff was then provided a copy of Niche’s test results. (Pl.’s 56.1 ¶ 135.) Plaintiff

reviewed the results, and provided them to his doctor, who did not question the results. (Id. ¶¶

136–39.)

       At some point after the test, because Plaintiff continued to feel sick and had not received

a classroom transfer, Plaintiff began making arrangements with other teachers to use their

classrooms. (Pl.’s Dep. 30; Pl.’s 56.1 ¶ 140.) On January 3, 2017, Pelliccio sent an email to J.

Brown indicating that based on the testing results and a physical review of the classroom, it was

his recommendation that “all normal activity be resumed in classroom 415.” (Id. ¶ 142.) In mid-

January, C. Brown instructed Plaintiff to return to his classroom, but Plaintiff responded that he

was still experiencing the same symptoms, had sent the Niche testing report to his doctor, would



                                                  7
arrange for an independent air quality test to be conducted, and would report to the classroom

only “after necessary adjustments had been made.” (Id. ¶¶ 143–44.) Plaintiff also emailed the

District Superintendent indicating that, despite the test results, he believed the room represented

a safety issue for all staff and students. (Id. ¶ 145.)

        Following those emails, Plaintiff was provided with a temporary schedule that allowed

him to teach in different classrooms. (Id. ¶ 147.) During this period, C. Brown discussed with

supervisors how to respond should Plaintiff refuse to return to Room 415 when directed to do so.

(Id. ¶ 149.) Plaintiff initially refused to comply with his temporary schedule (which no longer

assigned Plaintiff to Room 415), explaining that the scheduled rooms were too far away, and

instead continued to teach in classrooms of his own choosing. (Id. ¶¶ 151–52.) On February 3,

2017, C. Brown instructed Plaintiff to comply with the schedule he had been provided. (Id.

¶ 153.) Additionally, the District hired another vendor to conduct a second air quality

evaluation, and on January 31, 2017, the vendor produced a report concluding that “fresh air

supply was excellent,” that conditions were “not conducive to supporting abnormal mold

growth,” and that airborne mold levels were “lower than outdoor mold levels” and “considered

normal.” (Smith Decl. Ex. LL (“Second Air Report”) 2, 6 (Dkt. No. 40-38).) The report also

specifically concluded that there were low levels “Aspergillus/Penicillium-like spores.” (Id.)

        Following the second air quality test, and after consulting with an attorney for the

District, on February 13, 2017, C. Brown met with Plaintiff and his union representative and

directed Plaintiff to return to his assigned classroom. (Pl.’s 56.1 ¶¶ 163, 183.) However,

Plaintiff continued teaching in other classrooms of his own choosing, and on February 16, 2017,

C. Brown issued a letter to Plaintiff reiterating the directive, stating that he did not believe

Plaintiff had a “legitimate and/or rational basis” for his refusal, and warning that he would



                                                   8
recommend disciplinary action if Plaintiff continued to refuse.” (Smith Decl. Ex. PP (Dkt. No.

40-42); Pl.’s 56.1 ¶¶ 185–86.) C. Brown never spoke directly to the Superintendent about

bringing disciplinary charges against Plaintiff. (Pl.’s 56.1 ¶ 190.) The same day, Plaintiff filed

an EEOC Complaint alleging age discrimination; however, that complaint was not received by

the District until February 22, 2017. (Id. ¶ 196.)

       In a February 17, 2017 email, Plaintiff informed C. Brown that he had sent the test results

to his medical specialist for evaluation, and that the specialist would fax his advice. (Smith Decl.

Ex. RR (Dkt. No. 40-44).) On February 17, 2017, the specialist faxed a two-sentence evaluation

to the school, stating that Plaintiff “has a diagnosis of [b]ronchial [a]sthma which is exacerbated

by mold spore exposure,” and that Plaintiff “should avoid all contact with this trigger of his

asthma.” (Smith Decl. Ex. SS (Dkt. No. 40-45); Pl.’s 56.1 ¶ 170.) Although the specialist had

been provided a copy of the test results concerning Room 415, the letter did not specifically

reference Room 415 or classroom arrangements. (Pl.’s 56.1 ¶¶ 171–72). Throughout this time,

Plaintiff continued to teach his classes in other classrooms of his own choosing. (Id. ¶ 192.)

       While Plaintiff maintains that “there is no reason” why Defendants could not have

extended the alternative schedule, C. Brown attests that extending the alternative schedule

created a burden, requiring additional work by custodians, displacing other teachers, and costing

valuable instruction time due to the need for teacher set-up. (Id. ¶¶ 179–80).

       On March 7, 2017, J. Brown issued a letter reiterating the directive that Plaintiff return to

Room 415. (Id. ¶ 191.) On March 9, 2017, Plaintiff was informed that he had been

administratively reassigned to home with full pay and benefits pending a meeting with District

and union representatives. (Id. ¶ 193.) On March 17, 2017, after the process of bringing




                                                 9
disciplinary charges against Plaintiff was already underway, Plaintiff filed an EEOC complaint

alleging violations of his rights under the ADA. (Id. ¶ 195.)

               3. Plaintiff’s § 3020-a Charges

       Under New York State Education Law § 3020-a and accompanying regulations, the

District Superintendent is empowered to recommend to the District’s Board of Education (“the

Board”) that it pursue charges and seek termination of an employee. (Id. ¶ 197.) The Board

approves charges if, after hearing evidence presented by District Counsel, it determines that the

evidence is sufficient to support the charges. (Id. ¶ 198.) The § 3020-a process is often lengthy

and costly, and so the District does not recommend charges lightly. (Id. ¶¶ 199–202.) The

§ 3020-a process also requires that the District permit the employee to address and improve upon

areas of concern, including through use of a several TIPs. (Id. ¶¶ 204–06.)

       Dr. Kenneth Hamilton (“Hamilton”), the District’s Superintendent, had been made aware

of “significant concerns” regarding Plaintiff, including student performance, episodes of

insubordination, disruption, and resistance to efforts at assisting him in improving his instruction.

(Id. ¶¶ 207–08; Smith Decl. Ex. AA (“Hamilton Decl.”) ¶¶ 6–7 (Dkt. No. 40-27).) Hamilton

attests that his decision to pursue disciplinary charges against Plaintiff was “based on ongoing

concerns regarding Plaintiff’s performance and his demonstrated refusal to acknowledge these

issues and accept guidance and assistance.” (Hamilton Decl. ¶ 11.) Hamilton further attests that

charges were “also recommended based upon various instances of insubordinate behavior,” but

that he would have recommended pursuing Plaintiff’s termination “[e]ven if individual acts of

insubordination had not been included among” the charges. (Id. ¶¶ 12–13.) By contrast,

Plaintiff argues that the Board’s decision to charge him was based on his refusal (or inability) to

work in Room 415. (Pl.’s 56.1 ¶ 210.) In particular, Plaintiff points to deposition testimony



                                                 10
from a Board member recalling “this had something to do with [Plaintiff] being insubordinate

and him moving his classroom without authorization. I remember there was a discussion about

students not being able to find their classes basically.” (Decl. Smith Ex. F (“McOwen Dep.”) 12

(Dkt. No. 40-6).) Although the Board member emphasized that he barely recalled Plaintiff’s

case, he acknowledged that his recollection was that Plaintiff’s insubordination concerning the

classroom, and its effect on students, was “at least one basis” for its decision and was the “main

thrust” of the charges against Plaintiff. (Id.) On April 18, 2017, the Board adopted the proposed

charges. (Pl.’s 56.1 ¶ 212.)

       Plaintiff’s § 3020-a hearing (the “§ 3020-a Hearing”) began on June 19, 2017 and took

place over the course of 16 days during which the parties had the opportunity to introduce

evidence and arguments in support of their positions. (Id. ¶ 215.) During the hearing, Plaintiff

argued that the charges were “a case of retaliation, purely and simply, by Principal Jonathan

Brown against [Plaintiff] for several well documented events, including the exposure of

environment hazards in [Plaintiff’s] classroom.” (Id. ¶ 216.) Plaintiff also produced several

witnesses, one of whom testified that Plaintiff was “a target” of J. Brown’s because of Plaintiff’s

defense of the teachers’ union prerogatives and opposition to J. Brown’s “transformative”

approach as principal. (Id. ¶ 217; § 3020-a Testimony Excerpts 1488–90.)

       On June 13, 2018, the assigned Hearing Officer rendered a 233-page decision, finding

Plaintiff guilty of twenty-six of the forty charges brought against him. (Id. ¶¶ 218–19; see also

Smith Decl. Exs. XX-1, XX-2, and XX-3 (collectively, “§ 3020-a Decision”) (Dkt. Nos. 40-50–

40-52).)2 Of these 40 charges, only the first three relate to Plaintiff’s refusal to Room 415. (See




       2
         When citing to the § 3020-a Decision, the Court refers to the page number of the
original decision itself, rather than the ECF page stamp.
                                                 11
§ 3020-a Decision 6–30 (summarizing charges).) With respect to the first three charges, the

Hearing Officer found Plaintiff guilty of insubordination for “willfully refus[ing] to obey” three

direct and clear orders from supervisors “to resume use of his assigned classroom.” (Id. at 56,

62.) Similarly, the Hearing Officer found Plaintiff guilty of misconduct under the second charge,

“disrupt[ing] and/or negatively impact[ing] the educational process for students,” because

Plaintiff’s unilateral changing of rooms resulted in student confusion and lost instructional time.

(Id. at 67–70.) However, the Hearing Officer found that the record was insufficient to prove that

Plaintiff’s conduct with respect to room assignments “endangered” student safety, or “negatively

impacted the ability of other staff members to perform their professional responsibilities.” (Id. at

70–72.) Accordingly, Plaintiff was found only partially guilty of the second charge, and not

guilty of the third charge. (Id.)

       In finding Plaintiff guilty of insubordination for the first charge, the Hearing Officer

recognized an “exception” to the obligation to obey directives where obedience would present a

“serious health hazard to the employee or to others.” (Id. at 61–62.) However, the Hearing

Officer concluded that “[t]he preponderance of evidence establishes no indoor mold hazard

existed in Room 415,” and that “the evidence does not prove Respondent was endangered by

being in Room 415.” (Id. at 62.) The Hearing Officer further concluded that Plaintiff’s letter

from a specialist indicating that Plaintiff “cannot work near mold” was sufficient to warrant the

testing of Room 415, but did not suggest that Plaintiff was endangered by Room 415 in light of

the test results. (Id. at 63.) In particular, the Hearing Officer noted that the specialist’s note

“does not address the low volume of fungal mold spores found in the room, nor whether those

low levels would pose a danger to [Plaintiff’s] health,” and that Plaintiff “told the District his

doctors were reviewing the air quality reports.” (Id.) The Hearing Officer therefore explained



                                                  12
that “[i]t is reasonable to infer had [the doctors] found the indoor test results or conclusions . . .

problematic for [Plaintiff’s] health, medical evidence would have been brought forward to

support that contention. It was not.” (Id.) Accordingly, and after analyzing the test reports in

detail, the Hearing Officer concluded that while Plaintiff “may well have had symptoms in

December of 2016 that were concerning for him,” and “may also have believed those symptoms

were possibly caused by the condition of his classroom,” any such belief was “not reasonable.”

(Id. at 65.)

        The Hearing Officer also “reject[ed]” Plaintiff’s argument that he was “charged in this

proceeding in retaliation for having raised concerns about environmental hazards in his

classroom.” (Id. at 65.) The Hearing Officer explained that there was “no evidence to support

that argument.” (Id.) Indeed, the Hearing Officer expressly concluded that “[i]t was Plaintiff’s

insubordination . . . that led to his being charged, not his having raised concerns about a

penitential environmental hazard.” (Id.)

        Moreover, the Hearing Officer found Plaintiff guilty of dozens of charges unrelated to the

conflict over Room 415, including: failing to timely report an allegation or suspicion of child

abuse; engaging in disruptive behavior during faculty meetings; attempting to undermine the

authority of the principal; multiple incidents of insubordinate and unprofessional conduct toward

multiple supervisors; refusing to provide required after-school help and tutorials; refusing to

engage in appropriate classroom management techniques; failing to adhere to protocol for

requesting leave time; failing to submit student learning objectives or student assessments;

failing to prepare required lesson or appropriate work for students; failing to participate in

necessary training programs; leaving students unattended and without supervision; and general

incompetence and misconduct, including with respect to his successive TIPs for 2013-2017.



                                                  13
(Pl.’s 56.1 ¶¶ 228–51.) The Hearing Officer therefore concluded that evidence clearly

established that Plaintiff “was not effective and did not provide a valid educational experience

because, by objective measurement, he did not bring about his student’s growth and they did not

learn the content of his curriculum.” (Id. ¶ 252.) In sum, the Hearing Officer explained, “[t]he

conclusion is inescapable [Plaintiff] was not competent as a teacher.” (Id. ¶ 253.)

       On December 17, 2018 Plaintiff appealed the Hearing Officer’s decision to the State

Supreme Court, Westchester County under Article 78. (Id. ¶ 256.) In that appeal, Plaintiff

argued that the charges were retaliation for his “protected speech” in opposing J. Brown and

reporting incidents of misconduct by J. Brown. (See Smith Decl. Ex. YY (“Pl.’s Appeal”)

¶¶ 21–31 (Dkt. No. 40-53).) Plaintiff emphasized that his claims of retaliation were “at the

heart” of his defense and cited to the numerous ways in which purported evidence of retaliation

had been presented during the hearing. (Id. ¶¶ 29–31; Pl.’s 56.1 ¶ 257.) On January 14, 2019,

the State Supreme Court issued a decision upholding the findings and decision of the Hearing

Officer in their entirety. (Id. ¶ 258.) In doing so, the State Supreme Court specifically rejected

Plaintiff’s contention that the Hearing Officer had failed to properly consider the issue of

retaliation. (See Smith Decl. Ex. AAA (“Supreme Court Decision”) 3–6 (“Contrary to

Petitioner’s contention, the Hearing Officer did adequately address and reject the merits of

Petitioner’s retaliation defense.”) (Dkt. No. 40-55).)

       B. Procedural Background

       On December 21, 2017, Plaintiff filed his Complaint. (Compl. (Dkt. No. 1).) On March

5, 2018, Defendants filed an Answer. (Dkt. No. 16.) Pursuant to a schedule adopted by the

Court at a Pre-Motion Conference held on May 29, 2019, (Dkt. No. 37), Defendants filed the

instant Motion and accompanying papers on July 19, 2019, (see Not. of Mot; Defs.’ 56.1; Smith



                                                 14
Decl.; Defs.’ Mem. of Law in Supp. of Mot. (“Defs.’ Mem.”) (Dkt. No. 41)). On August 29,

2019, Plaintiff filed his Opposition. (Pl.’s 56.1; Pl.’s Mem. of Law in Opp’n to Mot. (“Pl.’s

Mem.”) (Dkt. No. 43); Decl. of Matthew Wernick, Esq. (“Wernick Decl.”) (Dkt. No. 44).) On

September 46, 2019, Defendants filed their Reply. (Defs.’ Reply Mem. of Law in Supp. of Mot.

(“Defs.’ Reply”) (Dkt. No. 46).)

                                            II. Discussion

       A. Standard of Review

       Summary judgment is appropriate where the movant shows that “there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.” Fed.

R. Civ. P. 56(a); see also Psihoyos v. John Wiley & Sons, Inc., 748 F.3d 120, 123–24 (2d Cir.

2014) (same). “In determining whether summary judgment is appropriate,” a court must

“construe the facts in the light most favorable to the non-moving party and . . . resolve all

ambiguities and draw all reasonable inferences against the movant.” Brod v. Omya, Inc., 653

F.3d 156, 164 (2d Cir. 2011) (quotation marks omitted); see also Borough of Upper Saddle River

v. Rockland Cty. Sewer Dist. No. 1, 16 F. Supp. 3d 294, 314 (S.D.N.Y. 2014) (same). “It is the

movant’s burden to show that no genuine factual dispute exists.” Vt. Teddy Bear Co. v. 1-800

Beargram Co., 373 F.3d 241, 244 (2d Cir. 2004).

        “However, when the burden of proof at trial would fall on the nonmoving party, it

ordinarily is sufficient for the movant to point to a lack of evidence to go to the trier of fact on an

essential element of the nonmovant’s claim,” in which case “the nonmoving party must come

forward with admissible evidence sufficient to raise a genuine issue of fact for trial in order to

avoid summary judgment.” CILP Assocs., L.P. v. Pricewaterhouse Coopers LLP, 735 F.3d 114,

123 (2d Cir. 2013) (alteration and quotation marks omitted). Further, “[t]o survive a [summary



                                                  15
judgment] motion . . . , [a nonmovant] need[s] to create more than a ‘metaphysical’ possibility

that his allegations were correct; he need[s] to ‘come forward with specific facts showing that

there is a genuine issue for trial,’” Wrobel v. County of Erie, 692 F.3d 22, 30 (2d Cir. 2012)

(emphasis omitted) (quoting Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,

586–87 (1986)), “and cannot rely on the mere allegations or denials contained in the pleadings,”

Guardian Life Ins. Co. v. Gilmore, 45 F. Supp. 3d 310, 322 (S.D.N.Y. 2014) (quotation marks

omitted); see also Wright v. Goord, 554 F.3d 255, 266 (2d Cir. 2009) (“When a motion for

summary judgment is properly supported by documents or other evidentiary materials, the party

opposing summary judgment may not merely rest on the allegations or denials of his

pleading . . . .”). And, “[w]hen opposing parties tell two different stories, one of which is

blatantly contradicted by the record, so that no reasonable jury could believe it, a court should

not adopt that version of the facts for purposes of ruling on a motion for summary judgment.”

Scott v. Harris, 550 U.S. 372, 380 (2007).

       “On a motion for summary judgment, a fact is material if it might affect the outcome of

the suit under the governing law.” Royal Crown Day Care LLC v. Dep’t of Health & Mental

Hygiene, 746 F.3d 538, 544 (2d Cir. 2014) (quotation marks omitted). At this stage, “[t]he role

of the court is not to resolve disputed issues of fact but to assess whether there are any factual

issues to be tried.” Brod, 653 F.3d at 164 (quotation marks omitted). Thus, a court’s goal should

be “to isolate and dispose of factually unsupported claims.” Geneva Pharm. Tech. Corp. v. Barr

Labs. Inc., 386 F.3d 485, 495 (2d Cir. 2004) (quotation marks omitted) (quoting Celotex Corp. v.

Catrett, 477 U.S. 317, 323–24 (1986)). However, a court should consider only evidence that

would be admissible at trial. See Nora Beverages, Inc. v. Perrier Grp. of Am., Inc., 164 F.3d

736, 746 (2d Cir. 1998). “[W]here a party relies on affidavits . . . to establish facts, the



                                                  16
statements ‘must be made on personal knowledge, set out facts that would be admissible in

evidence, and show that the affiant . . . is competent to testify on the matters stated.’” DiStiso v.

Cook, 691 F.3d 226, 230 (2d Cir. 2012) (quoting Fed. R. Civ. P. 56(c)(4)).

        B. Analysis

        Defendants argue that Plaintiff’s claims are subject to collateral estoppel; that Plaintiff’s

First Amendment retaliation claims fail because Plaintiff spoke as an employee rather than as a

citizen; that Plaintiff has not established a causal relationship between his speech and the

disciplinary charges; that Plaintiff never provided adequate medical support for his need to move

classrooms; that Defendants accommodated Plaintiff insofar as was reasonable; and that Plaintiff

cannot produce evidence linking his complaints about Room 415 to his termination. (See

generally Defs. Mem.) The Court addresses these arguments only insofar as necessary to resolve

the instant Motion

                1. Collateral Estoppel Generally

        “The Full Faith and Credit Act, 28 U.S.C. § 1738, . . . requires the federal court to give

the same preclusive effect to a state-court judgment as another court of that State would give.”

Exxon Mobil Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 293 (2005) (citation and quotation

marks omitted); see also LaFleur v. Whitman, 300 F.3d 256, 271 (2d Cir. 2002) (“A federal court

must apply the collateral estoppel rules of the state that rendered a prior judgment on the same

issues currently before the court . . . .”). In this case, New York is the relevant state, as

Defendants contend that a New York state court and administrative decisions bar Plaintiff’s

claims. See Colon v. Coughlin, 58 F.3d 865, 869 n.2 (2d Cir. 1995) (“We . . . look to New York

law to determine the effect of [the plaintiff]’s Article 78 proceeding.”). “Under New York law,

collateral estoppel precludes a party from relitigating in a subsequent action or proceeding an



                                                  17
issue clearly raised in a prior action or proceeding and decided against that party . . . whether or

not the tribunals or causes of action are the same.” LaFleur, 300 F.3d at 271 (alteration in

original) (citation and quotation marks omitted). “When it applies, collateral estoppel divests a

federal district court of subject matter jurisdiction over the precluded issue.” Sank v. City Univ.

of N.Y., No. 10-CV-4975, 2011 WL 5120668, at *3 (S.D.N.Y. Oct. 28, 2011) (citation omitted).

“New York courts will give administrative determinations preclusive effect if made in a quasi-

judicial capacity and with a full and fair opportunity to litigate the issue.” Burkybile v. Bd. of

Educ. of Hastings-On-Hudson Union Free Sch. Dist., 411 F.3d 306, 312 (2d Cir. 2005) (citation

omitted). Moreover, it is well-settled that a “[§] 3020-a hearing is an administrative adjudication

that must be given preclusive effect” when the elements of collateral estoppel are satisfied. Id. at

311–12; see also Washington v. N. Y. C. Dep’t of Educ., 740 F. App’x 730, 733 (2d Cir. 2018)

(“Collateral estoppel, also termed issue preclusion, applies to administrative adjudications,

including [§] 3020–a hearings.” (citation and quotation marks omitted)).

       Courts apply the doctrine of collateral estoppel “if (1) the issue in question was actually

and necessarily decided in a prior proceeding, and (2) the party against whom the doctrine is

asserted had a full and fair opportunity to litigate the issue in the first proceeding.” Colon, 58

F.3d at 869 (citations omitted); see also Hoblock v. Albany County Bd. of Elections, 422 F.3d 77,

94 (2d Cir. 2005) (same). It must be “quite clear that these requirements have been satisfied, lest

a party be precluded from obtaining at least one full hearing on his or her claim.” Colon, 58 F.3d

at 869 (citation and quotation marks omitted). Thus, “[t]he party asserting issue preclusion bears

the burden of showing that the identical issue was previously decided, while the party against

whom the doctrine is asserted bears the burden of showing the absence of a full and fair

opportunity to litigate in the prior proceeding.” Id. (citation omitted). However, “[t]he doctrine



                                                 18
of collateral estoppel ‘is grounded on concepts of fairness and should not be rigidly or

mechanically applied.’” LaFleur, 300 F.3d at 271 (quoting D’Arata v. N.Y. Cent. Mut. Fire Ins.

Co., 564 N.E.2d 634, 636 (N.Y. 1990)).

               2. Application

       Here, the doctrine of collateral estoppel precludes this Court’s consideration of the merits

of any of Plaintiff’s claims. This is so because the Hearing Officer in Plaintiff’s § 3020-a

Hearing clearly decided, against Plaintiff, issues identical to those Plaintiff now seeks to place

before this Court.

                       a. ADA Failure to Accommodate

       “Discrimination in violation of the ADA includes, inter alia, ‘not making reasonable

accommodations to the known physical or mental limitations of an otherwise qualified individual

with a disability.’” McBride v. BIC Consumer Prods. Mfg. Co., 583 F.3d 92, 96 (2d Cir. 2009)

(italics omitted) (quoting 42 U.S.C. § 12112(b)(5)(A)). As defined by statute, a “reasonable

accommodation” includes efforts to make facilities and work assignments “readily accessible to

and usable by individuals with disabilities.” 42 U.S.C. § 12111(9). The Second Circuit has

further explained that “the ADA contemplates that employers will engage in an interactive

process with their employees and in that way work together to assess whether an employee’s

disability can be reasonably accommodated.” Brady v. Wal-Mart Stores, Inc., 531 F.3d 127, 135

(2d Cir. 2008) (citation, alteration, and quotation marks omitted). This obligation exists when a

plaintiff makes his employer aware, or when it is obvious, that “an accommodation is needed.”

Id. (citation omitted). Accordingly, courts have held that an element of an ADA “reasonable

accommodation” claim is that such a reasonable accommodation is “needed,” i.e., that “a causal

relationship existed between the disability and the request for accommodation.” Scalera v.



                                                 19
Electrograph Sys., Inc., 848 F. Supp. 2d 352, 367 (E.D.N.Y. 2012) (citation and quotation marks

omitted); see also Delores Williams v. Anne Geiger & Dep’t of Educ., —F. Supp. 3d—, 2020

WL 1304397, at *10 (S.D.N.Y. Mar. 19, 2020) (“[T]here must be some sort of causal connection

between the [p]laintiff’s disability and the requested accommodation.” (citation and quotation

marks omitted)).

       Here, the § 3020-a Hearing Officer conclusively determined that there was no such causal

relationship. Indeed, the Hearing Officer found that “[t]he preponderance of evidence

establishes no indoor mold hazard existed in Room 415,” and that “the evidence does not prove

Respondent was endangered by being in Room 415.” (§ 3020-a Decision 62.) The Hearing

Officer further concluded that while Plaintiff “may well have had symptoms in December of

2016 that were concerning for him,” and “may also have believed those symptoms were possibly

caused by the condition of his classroom,” but that any such belief was “not reasonable.” (Id. at

65.) In other words, the Hearing Officer conclusively found that Plaintiff had no factual basis to

claim that Room 415 was affecting his health, and hence, that Plaintiff’s belief to the contrary

was objectively unreasonable. Moreover, these findings of fact and law, were explicit

components of the Hearing Officer’s ultimate determination that Plaintiff’s refusal to obey

directives was unjustified. (See id. (explaining “no evidence was presented to prove the room

was triggering his symptoms,” and that “[w]ithout such evidence, [Plaintiff’s] refusal to resume

use of Room 415 was an act of disobedience”).) Accordingly, the factual basis for Plaintiff’s

instant ADA claim—that there was some causal connection between his request and his

disability—was “properly raised by the pleadings or otherwise placed in issue and actually

determined in the prior proceeding.” Julien v. Venditty, No. 18-CV-3055, 2020 WL 902921, at

*4 (E.D.N.Y. Feb. 25, 2020) (citation and quotation marks omitted). Plaintiff’s failure to



                                                20
accommodate claim is therefore “barred by collateral estoppel” and dismissed. McGriff v.

Keyser, No. 17-CV-8619, 2019 WL 1417126, at *6 (S.D.N.Y. Mar. 29, 2019) (collecting cases).3

                       b. Retaliation Claims

       Although Plaintiff advances several retaliation clams under distinct legal theories, the

legal framework governing each of these claims is substantially similar. In particular, Plaintiff

pursues retaliation claims under the First Amendment (pursuant to § 1983), the Fourteenth

Amendment (pursuant to § 1983), and under the ADA. (See Compl. ¶¶ 122–136.) 4 All three

species of claim require certain shared elements: (1) “plaintiff was engaged in protected

activity;” (2) “an adverse decision or course of action was taken against plaintiff;” and (3) “a

causal connection exists between the protected activity and the adverse action.” Weixel v. Bd. of

Educ. of City of N. Y., 287 F.3d 138, 148 (2d Cir. 2002) (citation and quotation marks omitted)

(describing the standard for ADA retaliation claims); see also Vega v. Hempstead Union Free




       3
          The Court thereby dismisses Plaintiff’s third and fourth causes of action. (See Compl.
¶¶ 126–27.) Although the Complaint asserts distinct causes of action for “disability
discrimination” and “failure to accommodate” under the ADA, (see Compl. ¶¶ 126–27), nothing
in the record or briefing indicates that Plaintiff’s “discrimination” claim is distinguishable from
his “failure to accommodate” claim. Indeed, a failure to accommodate is a form of disability
discrimination. See Williams v. N. Y. C. Dep’t of Health & Mental Hygiene, 299 F. Supp. 3d
418, 425 (S.D.N.Y. 2018) (explaining that “‘discrimination’ under the ADA includes a failure to
provide an employee with a reasonable accommodation for his or her disability” (citation
omitted)). Here, Plaintiff alleges no discriminatory animus, and a failure to accommodate is thus
the only form of discrimination that Plaintiff’s allegations conceivably support.
       4
         It is not clear whether Plaintiff is pursuing retaliation claims under the Age
Discrimination in Employment Act (“ADEA”), 29 U.S.C. § 623(a)(1). Although such a claim is
included in Plaintiff’s Complaint as the ninth cause of action, (see Compl. ¶ 132), Plaintiff has
acknowledged that he is “not pursuing his claims of age discrimination,” (Pl.’s Mem. 2 n.1).
However, insofar as Plaintiff intended to waive only his age discrimination claim, but not the
accompanying retaliation claim, the same analysis applies to that claim as well. See Gross v.
FBL Fin. Servs., Inc., 557 U.S. 167, 176–77 (2009) (requiring “but-for” causation in ADEA
claims).

                                                 21
Sch. Dist., 801 F.3d 72, 91 (2d Cir. 2015) (explaining that a retaliation claim based on an equal

protection violation under § 1983 requires similar elements); Matthews v. City of New York, 779

F.3d 167, 172 (2d Cir. 2015) (explaining that similar standards apply to First Amendment

retaliation claims).

        Here, the existence of adverse employment actions—Plaintiff’s disciplinary charges

leading to his termination—are not in dispute. Rather the Parties dispute (1) whether Plaintiff’s

complaints about Room 415 and his unilateral decision to teach in other classrooms constitute

“protected activity” under the relevant law (i.e., ADA, the First Amendment, or the Fourteenth

Amendment’s guarantee of equal protection); and (2) whether a sufficient “causal connection”

exists between Plaintiff’s activities and the decision to charge Plaintiff.

        Once again, the Court need not resolve, and is in fact barred from resolving, these

questions, because the § 3020-a Decision and the subsequent New York Supreme Court Decision

conclusively resolved (at least) the latter issue against Plaintiff. Indeed, the Hearing Officer’s

written decision explicitly “reject[ed]” Plaintiff’s argument that he was “charged in this

proceeding in retaliation for having raised concerns about environmental hazards in his

classroom.” (§ 3020-a Decision 65.) The Hearing Officer further explained that there was “no

evidence to support that argument,” and that “[i]t was Plaintiff’s insubordination . . . that led to

his being charged, not his having raised concerns about a potential environmental hazard.” (Id.)

Moreover, on appeal, the New York Supreme Court specifically rejected Plaintiff’s argument

that the Hearing Officer failed to properly consider the issue of retaliation. (See Supreme Court

Decision 3–6 (“Contrary to Petitioner’s contention, the Hearing Officer did adequately address

and reject the merits of Petitioner’s retaliation defense.”).) The issue of retaliation was,

therefore, “clearly raised in a prior action or proceeding and decided against [Plaintiff.]”



                                                  22
LaFleur, 300 F.3d at 271 (citation and quotation marks omitted). Accordingly, collateral

estoppel bars this Court from reconsideration of the issue.

       Plaintiff counters by arguing that he should be permitted to raise the issue again because

the legal standards for his retaliation defense in the § 3020-a proceeding are distinct from the

legal standards applicable to his affirmative claims in the instant Action. (See Pl.’s Mem. 8–9.)

In support, Plaintiff points to several cases where courts have held that a § 3020-a determination

of “just cause” to terminate an employee need not preclude subsequent discrimination or

retaliation claims. (Id.)

       Plaintiff’s argument fails for several reasons. First, while Plaintiff is correct that

differing legal standards sometimes defeat issue preclusion, this principle applies to legal

conclusion, not factual determinations. As the Second Circuit has explained,

       If the issues are merely [factual], they need only deal with the same past events to
       be considered identical. However, if they concern the legal significance of those
       facts, the legal standards to be applied must also be identical; different legal
       standards as applied to the same set of facts create different issues.

Matusick v. Erie Cty. Water Auth., 757 F.3d 31, 48–49 (2d Cir. 2014) (alteration in original)

(citation omitted). Here, the Hearing Officer determined, as a matter of fact, that “[i]t was

Plaintiff’s insubordination . . . that led to his being charged, not his having raised concerns about

a potential environmental hazard.” (§ 3020-a Decision 65 (emphasis added).) In other words,

the Hearing Officer not only determined that Plaintiff’s termination was justified; he also

determined that Plaintiff’s complaints regarding mold were not a cause of his being charged.

       Second, recent Second Circuit decisions (one of which was released after the Motion was

filed) conclusively establishes that “but-for” causation is required for each of Plaintiff’s claims.

See Naumovski v. Norris, 934 F.3d 200, 214 (2d Cir. 2019) (requiring “but-for” causation for

§ 1983 discrimination claims); Natofsky v. City of New York, 921 F.3d 337, 348–49 (2d Cir.

                                                 23
2019) (requiring “but-for” causation for ADA claims), petition for cert. docketed, No. 19-732

(Dec. 10, 2019); see also Nieves v. Bartlett, 139 S. Ct. 1715, 1722 (2019) (noting that “but-for”

causation is required for First Amendment retaliation claims); Univ. of Tex. Sw. Med. Ctr. v.

Nassar, 570 U.S. 338, 362 (2013) (requiring “but-for” causation for Title VII retaliation claims);

O’Hara v. Bd. of Coop. Educ. Servs., S. Westchester, No. 18-CV-8502, 2020 WL 1244474, at

*15 (S.D.N.Y. Mar. 16, 2020) (noting that standards for Title VII and ADA retaliation claims are

similar and “the ADA does not permit mixed-motive causation for retaliation-based claims”

(citation and quotation marks omitted)); Radice v. Eastport S. Manor Cent. Sch. Dist., No. 17-

CV-1, 2020 WL 1041124, at *9 (E.D.N.Y. Feb. 5, 2020) (noting that but-for causation is

required for § 1983 retaliation claims). Moreover, the Second Circuit has explained that, for the

purposes of “but-for” causation, once a defendant has established the existence of a non-

retaliatory reason for the adverse employment action, a plaintiff must “establish that the

employer’s stated non-discriminatory reason is either false or inadequate to support the adverse

employment action.” Naumovski, 934 F.3d at 215. Here, Plaintiff is precluded from establishing

any such thing. Indeed, the Hearing Officer already determined that it was “Plaintiff’s

insubordination . . . that led to his being charged” in connection with the conflict over Room 415,

(§ 3020-a Decision 65), and further found that Plaintiff’s termination was necessary based on

years of gross incompetence and unprofessional conduct wholly unrelated to conflicts over

Room 415, (Pl.’s 56.1 ¶¶ 228–51). In other words, the § 3020-a Decision has already

conclusively determined that the Defendants’ stated, non-retaliatory reasons for firing Plaintiff

are both true and adequate. Accordingly, Plaintiff’s retaliation claims—whether pursued under

the ADA or § 1983, fail as a matter of law.




                                                24
       This conclusion is further bolstered by relevant caselaw. For example, in Washington v.

NYC Department of Education, a district court acknowledged that in general “a finding of just

cause for termination or discipline resulting from a § 3020–a hearing does not necessarily

preclude the possibility that [a plaintiff’s] termination was motivated by unlawful animus.” No.

16-CV-9588, 2017 WL 4687982, at *7 (S.D.N.Y. Oct. 16, 2017) (citation and quotation marks

omitted), aff’d, 740 F. App’x 730 (2d Cir. 2018). However, the court concluded that in that case

“the identical issue of whether [the plaintiff] was discriminated against based on her disability

was actually decided at her § 3020-a hearing, and such identity of issues is sufficient to satisfy

the first prong of the collateral estoppel inquiry.” Id. at *8. Indeed, the Hearing Officer’s

statement regarding Plaintiff, that there was “no evidence to support [Plaintiff’s retaliation]

argument,” (§ 3020-a Decision 65), bears a striking similarity to relevant facts in Washington,

where the court granted preclusive effect to the hearing officer’s conclusion that “evidence of

actual animus is weak,” id. at *7 (record citation and quotation marks omitted). As the Second

Circuit explained in affirming the district court’s decision, “the hearing officer in the present

case ruled decisively and specifically on whether [the plaintiff] suffered disability discrimination

after considering the arguments from each side. . . . Plaintiff’s discrimination claims are

collaterally estopped by the factual findings of her [§] 3020-a hearing.” Washington, 740 F.

App’x at 733 (record citation omitted).

       Although Plaintiff cites several cases where courts have held that administrative

termination decisions do not preclude later claims of discrimination, (see Pl.’s Mem. 8–11), these

cases are inapposite. Indeed, in each of these cases the court noted that the underlying

administrative decision did not conclusively address (and reject) the plaintiff’s claims of

retaliatory animus. See Matusick, 757 F.3d at 48 (noting “there is no indication that the hearing



                                                 25
officer was ever presented with evidence that the charges against [the plaintiff] were motivated .

. . by an intent to discriminate”); see also Leon v. N. Y. C. Dep’t of Educ., 612 F. App’x 632,

634–35 (2d Cir. 2015) (“There is no indication that the [§] 3020–a hearing addressed, much less

‘actually decided,’ whether the charges leading to [the plaintiff’s] termination were driven . . . by

discriminatory or retaliatory intent.”). Moreover, each of these cases applied a more relaxed

“mixed motives” standard (rather than but-for causation)—either because the claims were

brought under Title VII, or because they were decided prior to the decisive Supreme Court and

Second Circuit decisions requiring “but-for” causation in § 1983 and retaliation cases. See

Matusick, 757 F.3d at 47–48 (inquiring whether the defendants were motivated “in part” by

discriminatory animus); see also Leon, 612 F. App’x at 634–35 (inquiring whether defendants

were “driven, even in part, by discriminatory or retaliatory intent”). Here, where the Hearing

Officer expressly determined the issue and where the “but-for” standard is clearly established,

there is no grounds for denying the § 3020-a Decision preclusive effects.

       Accordingly, because an essential element of each of Plaintiff’s retaliation claims (i.e.,

the issue of a “causal relationship” between the purportedly protected activity and the adverse

employment action) has already been conclusively decided against Plaintiff, these claims “are

barred by collateral estoppel and therefore dismissed.” McGriff, 2019 WL 1417126, at *6.5

                       c. State-law Claims

       Finally, to the extent Plaintiff pursues NYSHRL or other state-law claims, the Court

declines to exercise jurisdiction over such claims in light of the dismissal of all federal claims.




       5
          The Court thereby dismisses Plaintiff’s first (First Amendment retaliation), tenth (ADA
retaliation) and twelfth (Fourteenth Amendment retaliation) causes of action. (See Compl.
¶¶ 122–23, 132, 135–36).

                                                 26
See Matican v. City of New York, 524 F.3d 151, 154–55 (2d Cir. 2008) (noting that, where a

court has dismissed all claims over which it has original jurisdiction, “it is within the district

court’s discretion to decline to exercise supplemental jurisdiction over the pendent state-law

claims” (citation and footnote omitted)); Ward v. Coley, No. 18-CV-2382, 2019 WL 977887, at

*8 (S.D.N.Y. Feb. 28, 2019) (same). Accordingly, Plaintiff’s fifth, sixth, eighth, and eleventh

causes of Action are dismissed.6

                                           III. Conclusion

       For the foregoing reasons, the Court grants Defendants’ Motion for Summary Judgment

with respect to all of Plaintiff’s claims, and accordingly enters judgment for Defendants.

       The Clerk of the Court is respectfully directed to terminate the pending Motion, (Dkt. No.

38), enter judgment for Defendants on all federal claims, and close this case.

SO ORDERED.

DATED:         March 30, 2020
               White Plains, New York
                                                       ____________________________________
                                                       KENNETH M. KARAS
                                                       UNITED STATES DISTRICT JUDGE




       6
         Plaintiff has agreed not to pursue his age discrimination and First Amendment “intimate
association” claims. (See Pl.’s Mem. 2 n.1). Accordingly, these claims (Plaintiff’s second,
seventh, and eighth causes of action) are not considered, and deemed dismissed.
                                                  27
